 1   THOMAS F. PITARO, ESQ.
     Nevada Bar No. 1332
 2   PITARO & FUMO CHTD.
 3   601 Las Vegas Blvd. South
     Las Vegas, Nevada 89101
 4   (702) 382-9221 (702) 474-4210 fax
     email: kristine.fumolaw@gmail.com
 5   Attorney for Defendant
 6   ARTAVIOUS WRIGHT

 7                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
      UNITED STATES OF AMERICA,
11
                                                           Case No. 2:17-CR-00124-8-JAD-GWF
12                   Plaintiff,

13    vs.
14
      ARTAVIOUS WRIGHT,
15
                     Defendant.
16
17
                   STIPULATION AND ORDER TO CONTINUE SENTENCING
18
19           IT IS HEREBY STIPULATED AND AGREED, by and between ROBERT KNIEF,

20   ESQ., Assistant United States Attorney, counsel for the United States of America, and

21   THOMAS F. PITARO, ESQ., counsel for ARTAVIOUS WRIGHT; that the Sentencing

22   Hearing currently scheduled for June 17, 2019, at 10:0 a.m., be vacated and reset or a date and

23   time convenient to the court, but no earlier than 30 days.

24           1. Counsel for defendant has spoken to defendant and he has no objection to the request

25               of continuance.
26           2. Defendant is out of custody and is compliant with Pretrial Release.
27
             3. Counsel has spoken to AUSA Robert Knief and he does not oppose to the
28
                 continuance.


                                                     -1-
 1          4. Defense Counsel is requesting additional time to review the Presentence
 2              Investigation Report and investigate Defendant's criminal history.
 3
            5. Denial of this request for continuance could result in a miscarriage justice.
 4
            6. For all the above-stated reasons, the ends of justice would best be served by a
 5
 6              continuance of the Sentencing Hearing until a date and time convenient to the court.

 7         This is the first request for continuance filed herein.
 8
 9
                  DATED this 14th day of June 2019.
10
       /S/                                                     /S/                   .
11   THOMAS F. PITARO                                      ROBERT KNIEF, ESQ.
      Nevada Bar No. 1332                                  Assistant United States Attorney
12
     601 Las Vegas Blvd. South                             501 Las Vegas Blvd. South,
13   Las Vegas, Nevada 89101                               Suite 1100
     Attorney for Defendant                                Las Vegas, NV 89101
14   ARTAVIOUS WRIGHT
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
 1   THOMAS F. PITARO, ESQ.
     Nevada Bar No. 1332
 2   PITARO & FUMO CHTD.
 3   601 Las Vegas Blvd. South
     Las Vegas, Nevada 89101
 4   (702) 382-9221 (702) 474-4210 fax
     email: kristine.fumolaw@gmail.com
 5   Attorney for Defendant
 6   ARTAVIOUS WRIGHT

 7                               UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF NEVADA
 9
10
      UNITED STATES OF AMERICA,
11
                                                          Case No. 2:17-CR-00124-8-JAD-GWF
12                  Plaintiff,

13    vs.
14
      ARTAVIOUS WRIGHT,
15
                    Defendant.
16
17
                                            FINDINGS OF FACT
18
            1. Counsel for defendant has spoken to defendant and he has no objection to the request
19
               of continuance.
20
21          2. Defendant is out of custody and is compliant with Pretrial Release.

22          3. Counsel has spoken to AUSA Robert Knief and he does not oppose to the
23
               continuance.
24
            4. Defense Counsel is requesting additional time to review the Presentence
25
               Investigation Report and investigate Defendant's criminal history.
26
27          5. Denial of this request for continuance could result in a miscarriage justice.

28          6. For all the above-stated reasons, the ends of justice would best be served by a

               continuance of the Sentencing Hearing until a date and time convenient to the court.

                                                    -3-
 1              This is the first request for continuance filed herein.
 2                                          CONCLUSIONS OF LAW
 3
                Denial of this request for continuance would deny the parties herein the opportunity
 4
 5   to effectively and thoroughly prepare for Sentencing Hearing.

 6
                Additionally, denial of this request for continuance could result in a miscarriage of
 7
 8   justice.

 9
10                                                     ORDER

11
12              IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled for June 17,

13                                         August 8, 2019,
     2019, at 10:00 a.m., be continued to the               at the hour of 10:00 a.m.
                                                      day of__________________________, 2019
14   at                 _ , in courtroom 6D.
15
16          DATED
             DATEDthis
                   this17th day
                        _____ dayofofJune, 2019.
                                      ____________________, 2019.

17
18
                                                                _______________________________
19                                                              DISTRICT COURT JUDGE
20
21
22
23
24
25
26
27
28



                                                          -4-
